DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (2019/0113916).
Regarding claims 1, 49, and 50: Guo discloses a fully autonomous vehicle (AV) An apparatus, comprising: a processing circuit;
characterized in that the fully autonomous vehicle comprises (Fig. 1, Paragraph 0024-0027 and 0050): and 
a plurality of sensors coupled to the AV, wherein at least one sensor of the plurality of sensors is positioned on an undercarriage of the AV, and wherein the plurality of sensors are configured to:
detect variations of a navigable surface on which the AV is traveling (Fig. 1, Paragraph 0024-0027 and 0050);
generate information corresponding to the variations of the navigable surface (Fig. 1, Paragraph 0024-0027 and 0050); and
transmit the information corresponding to the variations of the navigable surface to the processing circuit, the information collected by the plurality of sensors being configured to augment a driving capability of the AV by adjusting the control of the AV, wherein at least one sensor of the plurality of sensors is in contact with the navigable surface (Fig. 1, Paragraph 0024-0027 and 0050).
Regarding claim 6: Guo discloses wherein the processing circuit transmits the information collected by the plurality of sensors to a remote server, wherein the remote server exchanges information with other vehicles connected to the remote server (Paragraph 0096-0097).
Regarding claim 7: Guo discloses wherein the processing circuit transmits the information collected by the plurality of sensors to one or more other vehicles that are in a vicinity of the AV corresponding to the plurality of sensors (Paragraph 0096-0097).
Regarding claim 8: Guo discloses wherein augmenting the driving capability of the AV further comprises: determining, using the processing circuit, that the navigable surface has a level of traction that is below a threshold; and in response to the determination, reducing, using a control circuit, a speed of the AV (Paragraph 0050-0051).
Regarding claim 9: Guo discloses wherein augmenting the driving capability of the AV vehicle comprises: detecting, using the processing circuit, an obstacle on the road according to the information collected by the plurality of sensors; and in response to the detecting, adjusting, using a control circuit, a steering of the AV vehicle to avoid the obstacle (Paragraph 0141).
Regarding claim 10: Guo discloses wherein the processing circuit is configured to: detect lane demarcations on a surface of the road according to the information collected by the plurality of sensors, wherein the lane demarcations are distinguishable from the navigable surface according to the 
Regarding claim 11: Guo discloses wherein augmenting the driving capability of the AV comprises: determining, using the processing circuit, that the variations of the navigable surface occur at periodic intervals; and in response to the determination, steering, using a control circuit, the AV in a direction towards a section of the road away from the variations on the surface of the road (Paragraph 0140-0141).
Regarding claim 12: Guo discloses wherein augmenting the driving capability of the AV comprises: determining, using the processing circuit, that the variations of the navigable surface occur at periodic intervals; and in response to the determination, reducing a speed of the AV (Paragraph 0050).
Regarding claim 13: Guo discloses wherein augmenting the driving capability of the AV comprises: determining, using the information collected by the plurality of sensors, a slip ratio of a surface of the road; in response to the determination, estimating a friction value of the surface of the road; and adjusting the driving capability of the AV in accordance with the estimated friction value (Paragraph 0050).
Regarding claim 16: Guo discloses wherein the plurality of sensors comprises: a first sensor; a second sensor; and wherein the first sensor processes information of a first type and the second sensor processes information of a second type that is different than the first type (Paragraph 0026).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Golov (2020/0151067).
Regarding claims 3-5: As discussed above, Guo discloses the claimed invention except wherein the processing circuit processes, using one or more machine learning algorithms, the information corresponding to the variations that is received from the plurality of sensors, wherein the one or more machine learning algorithms comprises at least one support vector machine algorithm, and wherein the one or more machine learning algorithms comprises at least one neural network algorithm.  However, Golov discloses a similar autonomous vehicle and further discloses wherein the processing circuit processes, using one or more machine learning algorithms, the information corresponding to the variations that is received from the plurality of sensors, wherein the one or more machine learning algorithms comprises at least one support vector machine algorithm, and wherein the one or more machine learning algorithms comprises at least one neural network algorithm (Paragraph 0065).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Guo in view of Golov in order to improve the accuracy of the processing and interpreting sensor data.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Johnson et al. (2015/0166062).
Regarding claim 14:  Guo discloses adjusting a speed of the vehicle using an estimated friction value (Paragraph 0050) but fails to explicitly disclose wherein determining, using the estimated friction value, a type of material used for a surface of the road; and adjusting a speed of the AV vehicle in accordance with type of material used for the surface of the road.  However, Johnson discloses a similar autonomous vehicle and further discloses estimated friction value, a type of material used for a surface of the road (Paragraph 0031).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify the method of estimating a friction value of Guo with the determining the type of material making up the surface of the road, i.e. gravel, ice, or snow using the friction value in order to improve safety and accuracy.
Regarding claim 15: Johnson discloses wherein augmenting the driving capability of the AV vehicle comprises: performing a look up of a friction table using the information collected by the plurality of sensors; in response to the look up, estimating a friction value of a surface of the road; and adjusting the driving capability of the AV vehicle in accordance with the estimated friction value (Paragraph 0031).  See claim 14 above for obviousness and motivation to combine.
Claim 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Myers et al. (2018/0079424).
Regarding claims 17 and 18: As discussed above, Guo discloses the claimed invention except wherein the processing circuit generates, using the information collected by the plurality of sensors, a height map of a surface of the road and determine, using the information collected by the plurality of sensors, a condition of a surface of the road; and classify the determined condition of the surface of the road as having one or more of snow, ice, rain or obstacles.  However, Meyers discloses a similar autonomous vehicle and further discloses wherein the processing circuit generates, using the information collected by the plurality of sensors, a height map of a surface of the road and determine, using the information collected by the plurality of sensors, a condition of a surface of the road; and classify the determined condition of the surface of the road as having one or more of snow, ice, rain or obstacles (Paragraph 0030).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Guo in view of Myers in order to improve the safety of the vehicle.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Higuchi et al. (2020/0226921).
22.	Regarding claims 19: As discussed above, Guo discloses the claimed invention except wherein augmenting the driving capability of the AV comprises: receiving, from one or more neighboring vehicles, additional information about variations of the navigable surface; comparing the information collected by the plurality of sensors to the additional information received from the one or more neighboring vehicles; and computing a confidence measure in the information collected by the plurality of sensors in accordance with the comparison.  However, Higuchi discloses a similar autonomous vehicle and further discloses wherein augmenting the driving capability of the AV comprises: receiving, from one or more neighboring vehicles, additional information about variations of the navigable surface; comparing the information collected by the plurality of sensors to the additional information received from the one or more neighboring vehicles; and computing a confidence measure in the information .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Douillard et al. (2017/0124781).
Regarding claims 20: As discussed above, Guo discloses the claimed invention except wherein the plurality of sensors comprises a sensor array, and wherein the sensor array includes sensors positioned in one or more rows.  However, Douillard discloses a similar autonomous vehicle and further discloses wherein the plurality of sensors comprises a sensor array, and wherein the sensor array includes sensors positioned in one or more rows (Fig. 36A and Paragraph 0141).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Guo in view of Douillard in order to improve the accuracy of the sensor data.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Kim (2020/0031183).
Regarding claims 21: As discussed above, Guo discloses the claimed invention except wherein the plurality of sensors comprises one or more sensors embedded in at least one of a tire of the AV or a suspension of the AV.  However, Kim discloses a similar autonomous vehicle and further discloses wherein the plurality of sensors comprises one or more sensors embedded in at least one of a tire of the AV or a suspension of the AV (Paragraph 0025, 0072).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Guo in view of Kim so that it is possible to identify more accurate conditions of the tire and the road surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D LANG/Primary Examiner, Art Unit 3668B